                  Case 5:19-mj-02077 Document 1 Filed on 09/01/19 in TXSD Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District of __________
                                                 __________              Texas

                  United States of America                        )
                             v.                                   )
                  Xiomara MOCTEZUMA
                                                                  )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  August 31, 2019              in the county of                Webb            in the
     Southern          District of            Texas           , the defendant(s) violated:

            Code Section                                                    Offense Description
21 USC 952 & 963                               Did knowingly and unlawfully import, attempt to import, and conspire to
                                               import, from a place outside the United States, to wit: the United Mexican
                                               States, to a place in the United States, to wit: Laredo, Texas, approximately
                                               25.62 kilograms of Methamphetamine, a controlled substance listed under
                                               Schedule II, of the Controlled Substance Act.




         This criminal complaint is based on these facts:
See Attachment A




         ✔ Continued on the attached sheet.
         u

                                                                                               /s/ Ryan Casey
                                                                                             Complainant’s signature

                                                                                     Ryan Casey, HSI Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             09/03/2019
                                                                                                Judge’s signature

City and state:                          Laredo, Texas                             Sam Sheldon, U.S. Magistrate Judge
                                                                                              Printed name and title
            Case 5:19-mj-02077 Document 1 Filed on 09/01/19 in TXSD Page 2 of 2

                                       ATTACHMENT A



I am a Special Agent of the United States Homeland Security Investigations (HSI), and have
knowledge of the following facts:

1. On August 31, 2019, at approximately 12:01 PM, Xiomara MOCTEZUMA entered the United
   States via the Port of Entry (POE) I Gateway to the Americas in Laredo, Texas while operating a
   Nissan Juke bearing an Alabama license plate registered under MOCTEZUMA.

2. At the primary inspection area, MOCTEZUMA provided Customs and Border Protection Officers
   (CBPO) a negative oral customs declaration. MOCTEZUMA stated that she was travelling from
   San Luis Potosi, San Luis Potosi, Mexico. When questioned about her travel, MOCTEZUMA
   stated she was en route to Alabama. MOCTEZUMA was referred to secondary inspection for
   further inspection.

3. Once in secondary inspection, a CBP canine alerted to the presence of narcotics in the vehicle.
   CBP officers also conducted an X-Ray of the vehicle and discovered anomalies within all four (4)
   tires. CBP officers discovered 24 bundles within the tires containing a substance which field
   tested positive for the properties of methamphetamine. The 24 bundles weighed approximately
   25.62 kilograms.

4. HSI special agents advised MOCTEZUMA of her Miranda Rights in the English language.
   MOCTEZUMA agreed to speak to agents without the presence of an attorney and waived her
   rights in writing.

5. MOCTEZUMA stated she hadn’t been completely truthful and actually travelled to Morelia,
   Michoacan, Mexico on a Wednesday around August 18, 2019. MOCTEZUMA admitted to having
   knowledge that the vehicle would be loaded with something that was not supposed to brought
   into the United States. MOCTEZUMA claimed no knowledge of what she was to pick up, but
   knew it was wrong.

6. MOCTEZUMA stated she received money for the trip and that she would be financially
   compensated when she returned to Mexico.

7. MOCTEZUMA was subsequently arrested and transported to the Webb County Detention Center.
